DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-19 & 21-22 (the claimed invention) are allowed.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the response on 8/17/21 were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



accessing, with at least one processor, stored transaction data for a plurality of transactions;
generating, with the at least one processor, a plurality of mock anomalous transactions having characteristics associated with anomalous transactions;
automatically, with the at least one processor, flagging a first subset of the stored transaction data as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions, a second subset of the stored transaction data as having a low likelihood of being anomalous based on the characteristics associated with anomalous transactions, and the plurality of mock anomalous transactions as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions;
training, with the at least one processor, a machine learning model to identify indicators of anomalous transactions based on the flagging;
receiving, with the at least one processor, a first set of data from a source of real-time financial data;
separating, with the at least one processor, the first set of data into a plurality of first entries and a plurality of child entries, each first entry having a first key field; 
linking, with the at least one processor, each of the first entries to at least one corresponding child entry;
translating, with the at least one processor, the first set of data into mainframe-formatted data for ingestion in a non-relational search database;
receiving, with the at least one processor, a second set of data from a source of static financial data, the second set of data including a plurality of second entries, each second entry having a second key field corresponding to the first key field;
translating, with the at least one processor, the second set of data into mainframe-formatted data for ingestion in the non-relational search database;
enriching, with the at least one processor, the first set of data by modifying a data structure of at least one first entry of the first set of data to include at least one second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data;
determining, with the at least one processor, characteristics associated with the enriched data;
mapping, with the at least one processor, using the non-relational database, the indicators of anomalous transactions onto the enriched data using the characteristics associated with anomalous transactions and the characteristics associated with the enriched data based on the machine learning model; 
outputting, with the at least one processor, an indication of at least one anomalous transaction in the enriched data based on the mapping; and
updating, with the at least one processor, the indicators of anomalous transactions of the machine learning model based on the mapping.



includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity (fundamental economic practice) of analysis of transaction data.  YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations improve transaction fraud technology and the functioning of the computer itself through the use of machine learning and non-relational database technology.  As applicant has described in the response on 8/17/21 (p. 11-12) provide further nexus to integration into a practical application:

“Amended claim 1 integrates any purported abstract idea into a practical application. Amended claim 1 recites an improvement using machine learning modeling and recites a particular application of specific database technology. For example, referring to the latter, Application No. 16/106,632a "wall" time (i.e. the time as if measured on a wall clock and not time on the CPU's of the mainframe) of a SQL query from a transaction data store might be on the order of 30 seconds. Assuming that that there are on the order of 1 million unique gift cards seen each day it would thus take about 8000 hours of wall time (30 secondsx 1,000,000 unique gift cards) to do analysis of each card individually. With the data enriched and indexed in NoSQL data stores... each [transaction] can be queried in on the order of 1 second, or about 280 hour of wall time even when the data store is hosted on commodity Linux hardware that lacks the computational enhancements of a mainframe. This order of magnitude reduction in time to do full analysis illustrates the drastic reduction in compute cycles made possible by the present disclosure.  (Application as Published, para. [0057], emphasis added.) Furthermore, this increase in speed allows for "similar transactions" to "be flagged automatically and in real-time by the system... based upon similarity to other, manually flagged information." (Application as Published, para. [0043], emphasis added.) Accordingly, enriching the data by copying certain static data fields into corresponding real-time data entries utilizing a specific database technology provides an increase in processing efficiency that is an improvement over conventional transaction analysis techniques.”


Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email correspondence on 10/29/21 and based on an interview with Christian Girtz (Applicant’s representative) on 10/28/21.

The application has been amended as follows: 


PROPOSED AMENDED CLAIMS

Claim 1.	(Currently Amended) A method for rapid analysis of transactional data in a retail environment, the method comprising:
accessing, with at least one processor, stored transaction data for a plurality of transactions;
generating, with the at least one processor, a plurality of mock anomalous transactions having characteristics associated with anomalous transactions;
automatically, with the at least one processor, flagging a first subset of the stored transaction data as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions, a second subset of the stored transaction data as having a low likelihood of being anomalous based on the characteristics associated with anomalous transactions, and the plurality of mock anomalous transactions as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions;
training, with the at least one processor, a machine learning model to identify indicators of anomalous transactions based on the flagging;
receiving, with the at least one processor, a first set of data from a source of real-time financial data;
separating, with the at least one processor, the first set of data into a plurality of first entries and a plurality of child entries, each first entry having a first key field; 
linking, with the at least one processor, each of the first entries to at least one corresponding child entry;
translating, with the at least one processor, the first set of data into mainframe-formatted data for ingestion in a non-relational search database;
receiving, with the at least one processor, a second set of data from a source of static financial data, the second set of data including a plurality of second entries, each second entry having a second key field corresponding to the first key field;
translating, with the at least one processor, the second set of data into mainframe-formatted data for ingestion in the non-relational search database;
enriching, with the at least one processor, the first set of data by modifying a data structure of at least one first entry of the first set of data to include at least one second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data;
determining, with the at least one processor, characteristics associated with the enriched data;
mapping, with the at least one processor, using the non-relational database, the indicators of anomalous transactions onto the enriched data using the characteristics associated with anomalous transactions and the characteristics associated with the enriched data based on the machine learning model; 
outputting, with the at least one processor, an indication of at least one anomalous transaction in the enriched data based on the mapping; and
updating, with the at least one processor, the indicators of anomalous transactions of the machine learning model based on the mapping.

Claim 3.	(Currently Amended) The method of claim 1, wherein receiving the first set of data from [[a]] the source of real-time financial data comprises receiving real-time transaction data from an online store.

Claim 4.	(Currently Amended) The method of claim 1, wherein mapping the indicators of anomalous transactions to the enriched data further comprises detecting misuse of a gift card to protect an owner of the gift card.

Claim 5.	(Currently Amended) The method of claim 1, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of gift card activity dates.

Claim 6.	(Currently Amended) The method of claim 1, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of a number of gift card account balance checks.

Claim 7.	(Currently Amended) The method of claim 1, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of at least one location of gift card use.

Claim 8.	(Currently Amended) The method of claim 1, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of a transaction amount.

Claim 10.	(Currently Amended) The method of claim 1, wherein outputting the indication of at least one anomalous transaction in the enriched data comprises displaying a list of anomalous transactions.

Claim 11.	(Currently Amended) A system for rapid analysis of transactional data, the system comprising:
computing hardware of at least one processor and a memory operably coupled to the at least one processor; and
instructions that, when executed on the computing hardware, cause the computing hardware to implement a plurality of modules including:
a machine learning module configured to:
access stored transaction data for a plurality of transactions,
generate a plurality of mock anomalous transactions having characteristics associated with anomalous transactions, 
flag a first subset of the stored transaction data as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions, a second subset of the stored transaction data as having a low likelihood of being anomalous based on the characteristics associated with anomalous transactions, and the a plurality of mock anomalous transactions as having a high likelihood of being anomalous based on the characteristics associated with anomalous transactions, and
train a machine learning model to identify indicators of anomalous transactions based on the flagging;
a source of real-time financial data;
the plurality of modules further including a transaction processing module configured to separate a first set of data from the source of real-time financial data into a plurality of first entries and a plurality of child entries, each first entry having a first key field;
a source of static financial data including a plurality of second entries, each second entry having a second key field corresponding to the first key field;
the plurality of modules further including an ingestion module configured to translate the first set of data and the second set of data into mainframe-formatted data for ingestion in a non-relational search database;
the plurality of modules further including an enrichment module configured to enrich the first set of data by modifying a data structure of at least one first entry of the first set of data to include at least one second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data;
the plurality of modules further including a mapping module configured to determine characteristics associated with the enriched data and map, using the non-relational database, the indicators of anomalous transactions onto the enriched data using the characteristics associated with anomalous transactions and the characteristics of the enriched data based on the machine learning model; and
a computer display configured to output an indication of at least one anomalous transaction in the enriched data based on the mapping module; and
wherein the machine learning module is further configured to update the indicators of anomalous transactions of the machine learning model based on the mapping.

Claim 12.	(Currently Amended) The system of claim 11, wherein the ingestion module configured to translate the first set of data from the source of real-time financial data into mainframe-formatted data for ingestion in the non-relational search database is the same as the ingestion module configured to translate the second set of data from the source of static financial data into mainframe-formatted data for ingestion in the non-relational search database.

Claim 16.	(Currently Amended) The system of claim 11, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of gift card activity dates.

Claim 17.	(Currently Amended) The system of claim 11, wherein a respective one of the characteristics associated with [[of]] anomalous transactions includes a data field of a number of gift card account balance checks.

Claim 18.	(Currently Amended) The system of claim 11, wherein a respective one of the characteristics associated with [[of]]  anomalous transactions includes a data field of at least one location of gift card use.

Claim 19.	(Currently Amended) The system of claim 11, wherein a respective one of the characteristics associated with [[of]]  anomalous transactions includes a data field of a transaction amount.

Claim 21.	(Currently Amended)	The method of claim 1, wherein the stored transaction data and the plurality of mock anomalous transactions are stored in a first quadrant when unflagged and in a second quadrant when flagged.

Claim 22. 	(Currently Amended)	The system of claim 11, wherein the machine learning module is further configured to store the transaction data and the plurality of mock anomalous transactions in a first quadrant when unflagged and in a second quadrant when flagged.



REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

mapping, with the at least one processor, using the non-relational database, the indicators of anomalous transactions onto the enriched data using the characteristics associated with anomalous transactions and the characteristics associated with the enriched data based on the machine learning model;

updating, with the at least one processor, the indicators of anomalous transactions of the machine learning model based on the mapping.

The closest prior art of record includes:

Lacoss-Arnold (US 20170083985) provides systems and methods for use in locating one or more merchant terminals based on transaction data associated with the terminals.

Sahu (US 9256761) provides a system and method for streamlining the searching, obtaining, managing, and sharing of business information through ingestion in search indices which may include NOSQL database management systems such as Elasticsearch.  

Eadon (US 7870174) provides a system for supporting reference partitioned tables that link parent and child tables/records.  

Weissman (US 20140337064) provides a system in NOSQL data stores that enriches a plurality of data structures through a join table with deferred pointer. 


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Agbaria (US 20130311518) provides methods and mechanisms to efficiently, accurately, and/or automatically support linked fields in tables and/or databases to prevent substantial overhead problems--especially when a significant number of fields are involved.

Barbour (US 20120109821) provides a behavioral based solution to user identity validation using machine learning, useful in real-time detection of abnormal activity while a user is engaged in an online transaction with a financial institution.

Chu (US 20200175518) provides a method for real-time detection of fraudulent digital transactions through the use of machine learning algorithms.

Ando (NPL) proposes a machine learning approach to detect online credit card fraud through fraudulent behaviors.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695